Title: To Thomas Jefferson from David Campbell, 1 January 1804
From: Campbell, David
To: Jefferson, Thomas


               
                  Dear Sir, 
                  Campbella, State of Tennessee Jany 1st. 1804
               
               In reading a favourite author the other Day, the following observations made deep impressions on my mind. Man, says he, is the subject of every history; and to know him well, we must see him and consider him, as history alone can present him to us, in every age, in every Country, in every State, in life and in death. History, therefore of all kinds, of civilized and uncivilized, of ancient and modern nations, in short all history that descends to a sufficient detail of human actions and characters, is useful to bring us acquainted with our species. To teach the general rules of good policy which result from such details of actions, comes for the most part, and always should come, expressly and directly into the design of those who give such details. Having such a lesson of philosophy before me, I will not vary from the principle it inculcates. If however, I neglect any part of my duty, you will be able to supply my neglect from other sources of information, and those sources I find you have in great correctness, from reading some official Reports of the general Government. If, however, I can put into your hand a clue, which may in any measure be servicable in guiding you in the search of that truth, which may be benificial to mankind of whatever nation or language my object will be fully answered. It is true indeed I take secret pleasure in corresponding with you, because I allways receive information from your communications, and as I advance in Years my Soul thirsts more and more for knowledge: But the object of this letter is, principally to state to you, that the Cherokee Nation of Indians will not, in my opinion, exchange the Country they now occupy for any other, directly, but time, and perhaps not very remote will accomplish every object necessary for the good of the Citizens of the U. States and of the Cherokee Nation. I will yet call them a Nation, though they are not alltogether independant in reality, but so in form. They will willingly relinquish all the lands North of the Tennessee for an equivalent on the Waters of the Mississipi for hunting grounds. This relinquishment will make the State of Tennessee compact, and a respectable territory; added to this it will secure the immediate occupancy of all the lands granted to individuals by the State of No. Carolina, before she ceded this part of the Country to the General Government. This will silence discontented Citizens from saying they are unjustly deprived from the enjoyment of property they payed a bona fide price for. 
               The Country in the immediate occupation of the Cherokee Indians is bounded on the South by a high ridge of mountains, On the East by the Tennessee before it forms a junction with the Holston, by far the largest River, On the North by the Te[nnessee] after it forms the junction with the before named River, which by its size and impetuosity changes the course of the Tennessee, but nevertheless looses its name. The extent of the Country from the Tennessee to the Mountains southerly, on an average, I think is not more than fifty miles, perhaps less, though it widens as you proceed Westerly, the River bearing North, the Mountains south. The Indians are fast progressing towards civilization. They have invited many Mechanics to reside among them. They also begin to teach their Children to read. I am with Sentiments of high Respect. 
               Your Obt. Servt.
               
                  David Campbell 
               
             